At the outset, on behalf of the 
delegation of the Democratic People’s Republic of 
Korea, allow me to congratulate you, Sir, on your 
election as President of the General Assembly at its 
sixty-third session. I also wish to express confidence 
that, under your able stewardship, the current session 
will be a success.  
 It is a centuries-long aspiration of mankind to live 
in a peaceful and prosperous world, free from war and 
domination. Nearly 10 years have passed since the 
General Assembly adopted the Millennium Declaration 
(resolution 55/2), reflecting that common desire. 
Nevertheless, a vicious circle of aggression and 
intervention, conflict and terrorism still persists within 
international relations, and, consequently, global peace 
and security continue to face serious new challenges. 
 The military alliances in place throughout the 
cold war era are being further intensified, and arms 
races in new forms are taking place in the Asia-Pacific, 
European and other regions. Attempts to justify 
violations of the sovereignty of developing countries 
under the pretext of human rights, non-proliferation 
and the war on terror go ever-more undisguised. 
Disparities in wealth and imbalances in the level of 
development between the North and the South have 
become further deepened, foreshadowing gloomy 
prospects for the achievement of the Millennium 
Development Goals in developing countries. The ever-
worsening energy, food and financial crises of recent 
days are seriously affecting the already vulnerable 
economies of developing countries. 
 Today’s realities require all Member States to 
pool their efforts for the building of a just, peaceful 
and prosperous world as a matter of priority, as they 
pledged in the Millennium Declaration. 
 The building of a new world, free and peaceful, 
without domination, subjugation, aggression or war is a 
common aspiration of the world’s peoples and is now 
the shared responsibility of humankind. Ongoing 
efforts to reform the United Nations and enhance its 
role should be directed towards that end. It is also 
imperative to hold in check the attempts of some 
individual countries to address critical international 
issues related to world peace and security solely with a 
view to their own interests. For that purpose, there is a 
need to decisively enhance the authority of the General 
Assembly, in which all Member States exercise their 
equal rights. 
 Aggression and interference in the internal affairs 
of sovereign States and acts committed under the cover 
of human rights protection should be completely 
rejected. Today, the worst peace-breaker and human 
rights violator in the world is none other than the 
United States, as evidenced by its armed invasion of 
sovereign countries and its unhesitating massacre of 
innocent civilians. 
 Human rights are sovereign and independent 
rights. We urge Member States to remain vigilant in the 
face of the constant clamouring by the United States 
and other Western countries on the subject of human 
rights protection and not to accept the politicization of, 
or selectivity and double standards in human rights. 
 The main reason that the question of relations 
between the Democratic People’s Republic of Korea 
and Japan has been unresolved for over half a century 
lies in Japan’s failure to liquidate its past, which is 
stained with large-scale crimes. Japan is the only war 
criminal State that whitewashes the history of 
aggression and massacre of millions of innocent people 
in Korea and other Asian countries and today attempts 
to grab the sacred Tok Islet of Korea. Such a country 
  
 
08-53129 38 
 
should never be permitted to become a permanent 
member of the Security Council. 
 No one aspires to peace more than the Korean 
people, who suffered under Japanese military 
occupation for almost half a century and since have 
been in confrontation with the United States for over 
60 years. Even now, a series of reckless military 
manoeuvres destabilizing the region, including through 
the strengthening of strategic military alliances, 
massive shipments of state-of-the-art war equipment 
and annual large-scale military exercises, are being 
conducted in and around the Korean peninsula. 
 The Ulji Freedom Guardian joint military 
exercise, staged by the United States and the Republic 
of Korea this past August, under the pretext of what 
they called “Preparation for an emergency on the 
Korean peninsula”, was nothing more than a war drill, 
for all intents and purposes mounting a pre-emptive 
nuclear strike on the Democratic People’s Republic of 
Korea. 
 Double-faced approaches, such as talking about 
dialogue and resorting to war exercises against a 
dialogue partner behind the scenes, are a clear 
indication of the persistently hostile policy of the 
United States against the Democratic People’s 
Republic of Korea and the confrontational policy of the 
present South Korean regime. 
 In the face of such military threats and danger of 
war, the Democratic People’s Republic of Korea has 
been strengthening in every possible way its self-
defence capability in order to safeguard its national 
sovereignty and peace. That choice and right of ours is 
just and legitimate and cannot be subject to criticism 
and blame by others. If the powerful deterrent to war 
secured by the Songun policy of the respected General 
Kim Jong Il had not existed, the Korean peninsula 
would have already suffered catastrophes several times 
over, which would certainly have led to the complete 
disruption of regional peace and stability as a whole. 
 The denuclearization of the Korean peninsula is 
the lifetime instruction of President Kim Il Sung, the 
great leader of our people, and the Government of the 
Democratic People’s Republic of Korea remains 
consistent in its position of resolving the nuclear issue 
peacefully through dialogue and negotiations. The 
adoption of the North-South Joint Declaration on the 
Denuclearization of the Korean Peninsula in 1992 and 
of the Agreed Framework between the United States of 
America and the Democratic People’s Republic of 
Korea in 1994 are a demonstration of the firm political 
will of our Government to denuclearize the Korean 
peninsula. 
 Thanks to our sincere endeavours, several rounds 
of the Six-Party Talks have been held to date, enabling 
the adoption of the Joint Statement of 19 September 
2005, followed by the agreements on and 
implementation of phased actions aimed at resolving 
the nuclear issue on the Korean peninsula.  
 The Democratic People’s Republic of Korea 
honoured its commitments to the agreements of the 
Six-Party Talks in good faith. Nuclear facilities were 
disabled at the final stage, a nuclear declaration was 
submitted and those measures envisaged for the 
destruction phase were even implemented in advance.  
 That notwithstanding, the United States has laid 
an artificial obstacle to implementing the 3 October 
agreement by refusing to implement its obligations and 
put forward such an unjust demand as verification of 
an international standard never agreed on among the 
six parties or between the Democratic People’s 
Republic of Korea and the United States.  
 The international standard asserted by the United 
States is nothing but the special inspection that the 
International Atomic Energy Agency (IAEA) called for 
in the 1990s to infringe upon the sovereignty of the 
Democratic People’s Republic of Korea, causing it 
ultimately to pull out of the Treaty on the 
Non-Proliferation of Nuclear Weapons. 
 The United States has now put on hold the 
implementation of the procedure for de-listing the 
Democratic People’s Republic of Korea as a State 
sponsor of terrorism under the pretext of verification, 
even after having officially declared that the 
Democratic People’s Republic of Korea is not a State 
sponsor of terrorism. That is little short of admitting 
that the list is not actually related to terrorism.  
 As far as verification is concerned, it is a 
commitment to be fulfilled by the six parties during the 
final phase of the denuclearization of the entire Korean 
peninsula, in accordance with the 19 September Joint 
Statement. The United States insistence on unilateral 
inspection of the Democratic People’s Republic of 
Korea is a brigand-like demand to unilaterally disarm 
the Democratic People’s Republic of Korea, the other 
warring party, by discarding its commitment to the 
 
 
39 08-53129 
 
denuclearization of the entire Korean peninsula, the 
core of which is the removal of the United States 
nuclear threat, in accordance with the 19 September 
Joint Statement. 
 Now that the United States has broken the 
agreement, the Democratic People’s Republic of Korea 
is inevitably taking relevant countermeasures based on 
the principle of action for action. If the six parties are 
not true to their word in carrying out their respective 
obligations because of their great lack of trust in one 
another, no progress will be made at all. That is a 
lesson drawn from the process of previous Six-Party 
Talks. The Democratic People’s Republic of Korea will 
continue to make every sincere effort to achieve the 
denuclearization of the entire Korean peninsula, but we 
will not be indifferent to an attempt to offend our 
dignity and self-respect and to violate our sovereignty. 
 As members are well aware, inter-Korean 
relations have been worsening ever since the 
installation of the new regime in South Korea, which 
rejects the North-South joint declaration of 15 June 
2000 and the declaration of 4 October 2007. 
Resolutions were adopted by consensus at previous 
General Assembly sessions supporting the historic 
North-South summits held in Pyongyang in 2000 and 
2007 and the 15 June 2000 joint declaration and the 
4 October 2007 declaration resulting from them. As 
stipulated in those resolutions, the 15 June joint 
declaration and programme of action and the 4 October 
declaration constitute major milestones that could 
shorten the process of improving inter-Korean relations 
and achieving independent national reunification in the 
new century, as well as a grand programme for Korean 
reunification that clearly reflects the demands of the 
times and the aspirations of the nation. 
 Those declarations enjoy the unanimous support 
not only of the entire Korean people, but also of the 
international community as a whole, as they are most 
comprehensive and realistic in their content and 
include all previous inter-Korean agreements, 
including the joint statement of 4 July 1972, which 
clarifies the three principles of independence, peaceful 
reunification and great national unity. 
 It is intolerable that the declarations agreed upon 
and adopted at the highest level in the North and the 
South and supported unanimously by the international 
community are now being disregarded simply because 
of the changed regime in South Korea. The 
Government of the Democratic People’s Republic of 
Korea will continue to seek national reconciliation and 
unity by fully implementing the 15 June joint 
declaration and the 4 October declaration, launching a 
new era of independent reunification, peace and 
prosperity and doing its utmost to ensure durable peace 
and stability on the Korean peninsula. 